Citation Nr: 0505848	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from March 1977 to August 
1997.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for hepatitis C and a low back disability.  
Jurisdiction of the veteran's file has subsequently been 
transferred to the RO in Baltimore, Maryland. 

The rating decision on appeal also denied service connection 
for sinusitis.  An August 2002 rating decision granted 
service connection for sinusitis, with an evaluation of 10 
percent, effective in March 2001.  The veteran did not 
disagree with this determination.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the sole issues before the 
Board on appeal are entitlement to service connection for 
hepatitis C and a low back disability. 

The Board notes that it earlier issued a decision in this 
case dated September 15, 2004.  The Board vacated that 
decision and is issuing the present remand in its place.  

The appeal is REMANDED to the Houston RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In correspondence dated July 14, 2004, the veteran's service 
organization stated that he would be unable to attend a 
hearing before the Board in Washington, DC, scheduled for 
July 22, 2004.  The service organization requested that VA 
schedule the veteran for a videoconference hearing before the 
Board, to be held at the Houston RO.  In an attached letter, 
dated June 25, 2004, the veteran informed the Board that he 
was no longer residing in Maryland and had moved to Texas.  

In order to provide the veteran due process, this case must 
be remanded so that the Houston RO can schedule a 
videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004). 

Accordingly, this case is REMANDED to the Houston RO for the 
following action:

The Houston RO should schedule the 
veteran for a videoconference hearing 
with the veteran sitting at the Houston 
RO and the Veterans Law Judge sitting in 
Washington, D.C.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures.

No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C.A. 
§§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




